                         Case MDL No. 2804 Document 6812 Filed 01/16/20 Page 1 of 1
       UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


               
     MDL No. _____________ & TITLE - IN RE: __________________________________
                                             /BUJPOBM1SFTDSJQUJPO0QJBUF-JUJHBUJPO

     Case Caption (Include Plaintiff, District, and Civil Action No.) (attach list if necessary):
      )ORULGD+HDOWK6FLHQFHV&HQWHU,QFHWDOY5LFNDUG6DFNOHUHWDO
      &DVH1RFY-(0 6')ORULGD
     _________________________________________________________________

                                          CORPORATE DISCLOSURE STATEMENT


     The undersigned counsel for %D\IURQW+0$0HGLFDO&HQWHU//&
     (attach list if necessary) certifies that thisparty is a non-governmental corporate party and that:


     ✔            This party's parent corporation(s) are listed below:

         &RPPXQLW\+HDOWK6\VWHPV,QF



     ✔            The following publicly-held corporation(s) own 10% or more of the party's stock (attach list if
                  necessary):

          $PNNVOJUZ)FBMUI4ZTUFNT *OD


     OR

             This party does not have any parent corporations; and no publicly-held corporation owns 10% or
     more of the party's stock.

_
       William R. Scherer                                                                   Conrad & Scherer, L.L.P.
       Fla. Bar No. 169454
            Signature of Attorney                                                                            Name of Firm

       Eighth Floor
                                                                                             Fort Lauderdale, FL 33301
      _633 South Federal Highway
            Address                                                                                          City/State/Zip Code

           -DQXDU\
     Date _____________________


     Instructions:

     1. Download the form. Fill out the form and save as a PDF document. All documents filed with the Judicial Panel should be in PDF Format including attachments and
     exhibits. The Corporate Disclosure Statement is to be filed as a separate document. Any documents submitted with the Corporate Disclosure Statement are attachments.
     2. Select MDL from the menu bar at the top of the ECF screen.
     3. Click on Corporate Disclosure Statement. Select Next.
     4. Enter the three or four digit number (without the MDL letters) and click the Find This Case button.
     5. If this is the correct MDL No., select next. Also, select next for the following screen.
     6. Choose the cases for which the Disclosure Statement is being filed.
     7. Select the party filing the Disclosure Statement
     8. Select the document to which the Corporate Disclosure relates. (Note: Disclosures filed in new litigations will be linked to the initial Motion for Transfer and Disclosures
     filed in transferred litigations should be linked to the Conditional Transfer Order (CTO) or Motion and Brief to Vacate CTO).
     9. Upload the Corporate Disclosure Form and any attachments as a PDF document.
     10. Submit the Disclosure Statement by selecting the Next button.
